BRAY, J.*
Petition by County of Sacramento for writ of mandate to compel the Sacramento County Superior Court to set aside .the judgment on the pleadings, and to direct said court to proceed to trial of the issues raised solely by the complaint in superior court action 156971, without awaiting the determination of the appeal now pending in this court, 3 Civil Number 12223.1
*316For a history of the proceedings leading up to this petition see 3 Civil 12223, Olson v. County of Sacramento, post, p. 316 [79 Cal.Rptr. 140] in which appeal a decision was this day filed.  For the purpose of this proceeding, it is sufficient to say that because all the contentions raised in the petition herein were raised and decided in that appeal they cannot be litigated again herein.
The order to show cause is discharged and the petition for writ of mandate is denied.
Pierce, P. J., and Regan, J., concurred.

Retired Presiding Justice of the Court of Appeal sitting under assignment by the Chairman of the Judicial Council.


This is one of three matters considered together by this court, arising from a superior court action in which petitioners sought damages against *316the County of Sacramento for alleged wrongful breach of contract. The others are (1) 3 Civil 12223, appeal from judgment on the pleadings as to the cross-complaint in the breach of contract action, and (2) 3 Civil 12149, petition by respondents herein for writ of mandate to compel said superior court to annul its order allowing the filing of an amended cross-complaint made after judgment on the pleadings as to the cross-complaint and appeal therefrom.